
	
		II
		112th CONGRESS
		1st Session
		S. 595
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mrs. Murray (for herself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VIII of the Elementary and Secondary
		  Education Act of 1965 to require the Secretary of Education to complete
		  payments under such title to local educational agencies eligible for such
		  payments within 3 fiscal years.
	
	
		1.Short titleThis Act may be cited as the
			 Impact Aid Timely Repayment Act of
			 2011.
		2.Timely
			 paymentsSection 8010 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7710) is amended by
			 adding at the end the following:
			
				(d)Timely
				payments
					(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the second fiscal
				year following the fiscal year for which such amount has been appropriated if,
				not later than 1 calendar year following the fiscal year in which such amount
				has been appropriated, such local educational agency submits to the Secretary
				all the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
					(2)Payments With
				Respect to Fiscal Years in Which Insufficient Funds Are
				AppropriatedFor a fiscal
				year in which the amount appropriated under section 8014 is insufficient to pay
				the full amount a local educational agency is eligible to receive under this
				title, paragraph (1) shall be applied by substituting is available to
				pay the agency for the agency is eligible to receive
				each place it
				appears.
					.
		
